ROSS, J.
John W. Crenshaw, as administrator with the will annexed, prosecutes this writ of error from a judgment of the district court of Maricopa county, in favor of the estate of which he is administrator, disallowing a demand against the estate.
The defendant in error contends that, inasmuch as the judgment of the lower court was in favor of the estate, the admin*2istrator has no right, under the law, to appeal, and moves to dismiss the appeal on that ground. We think the motion should be granted. The administrator is not, and could not be, aggrieved by reason of the judgment of the lower court. “It is a sound proposition that administrators, general or special, like receivers and other trustees or custodians of funds for designated purposes, are not ordinarily affected by orders in reference to their disposition, and therefore will not be heard on appeal from such orders.” In re Welch, 106 Cal. 427, 39 Pac. 805; Schlegel v. Sisson, 8 S. D. 476, 66 N. W. 1087.
We conclude that the administrator in this case has no such interest in the demands of- creditors against the estate as to authorize him to appeal from a judgment disallowing such demands. He is fully protected by the judgment of the district court, and ought not be permitted to use the funds of the estate in prosecuting litigation that cannot involve him in liability.
The motion to dismiss will be granted.
FRANKLIN, C. J., and CUNNINGHAM, J., concur.
NOTE.—As to administrators as appellants or appellees, see note in 119 Am. St. Rep. 754.